OPINION ON MOTION TO RETAX COSTS AND MOTION FOR REHEARING
Carolyn Findley Price, the appellant, has filed a motion for rehearing and motion to retax costs on appeal. She urges that we consider her point that she is not obligated for the fees assessed in the court of appeals for civil cases since her appeal is a criminal proceeding. She contends that we erred in using the analysis of reversible error for civil cases as contained in TEX. R.APP.P. 81(b)(1) instead of the rule applicable to criminal cases, rule 81(b)(2), in addition to generally urging that we erred in our determination in this case in our original opinion. The State contends that Price’s motions were untimely filed.
Initially, we hold that Price’s motions for rehearing and to retax costs were timely filed because they were mailed by first class mail on the due date, as reflected by a legible postmark to that effect, and received by us on the next day. TEX. R.APP.P. 4(b).
We overrule Price’s motion to retax her court costs on this appeal. Price is correct in her assertion that bond forfeiture is a criminal proceeding. See State v. Sellers, 790 S.W.2d 316, 321 (Tex.Crim.App.1990). However, the costs in this appeal, although provided for by statute, are both by the directive of that statute and by the rules themselves a part of the civil procedural rules. See TEX.GOY’T CODE ANN. § 51.207(d) (Vernon 1988); TEX. R.APP.P. 13. As we noted in the original opinion, appeals from bond forfeitures are governed by civil procedural rules. See Stolarski v. State, 165 Tex.Crim. 611, 310 S.W.2d 76 (1958). Therefore, there was no error in the assessment of costs as authorized in civil cases.
Price contends that she has no other avenue to question the trial court’s order denying the retaxing of costs in the trial court than this appeal. We note that Price perfected her appeal from the judgment, not the overruling of her motion to retax.
We overrule Price’s motion for rehearing because we correctly applied the civil standard of appellate review, inasmuch as civil procedural rules are applicable, and because we are of the view that the matter was correctly decided.